DETAILED ACTION
This Office Action is in response to the Election filed April 27, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I in the reply filed on April 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 21-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gehrke et al. (US 2002/0069816) as evidenced by Brueck et al. (US 10,164,082) and further evidenced by Nakano et al. (US 6,475,456)
Regarding claim 1, Gehrke et al. disclose a semiconductor device (Fig. 5E) comprising: a substrate (10); a group Ill-V buffer structure (12 or 12 + 2H-GaN) overlying the substrate; and a rough buffer layer (24) between the substrate (10) and the group Ill-V buffer structure, wherein the rough buffer layer directly contacts the substrate and the group Ill-V buffer structure (12 or 12 + 2H-GaN) respectively at a first interface and a second interface, wherein the first interface has a first wavy profile alternating between randomly sized bumps as evidenced by Figs. 4 and 5 of Brueck et al., because (a) even though the schematic illustration shows flat facets of the top surface of the silicon substrate 10 in Fig. 5E of Gehrke et al., there actually are atomic scale unevenness of the facets as shown in Fig. 4 and 5 of Brueck et al., and (b) Applicants do not specifically claim what “randomly sized bumps” refer to, and how large or small the “randomly sized bumps” are, wherein the second interface has a second wavy profile alternating between randomly sized bumps as evidenced by Figs. 4-6 of Nakano et al., because (a) even though the schematic illustration shows flat facets of the 3C-SiC first buffer layer 24 in Fig. 5E of Gehrke et al., there actually are atomic scale unevenness of the facets of a SiC layer as shown in Figs. 4-6 of Nakano et al., and (b) Applicants do not specifically claim what “randomly sized bumps” refer to, and how large or small the “randomly sized bumps” are, and wherein the rough buffer layer (24) shares a common semiconductor element (Si) with the substrate.
Gehrke et al. differ from the claimed invention by not comprising a group IlII-V heterojunction structure overlying the group III-V buffer structure; a source electrode and a drain electrode overlying the group III-V heterojunction structure; a gate electrode overlying the group IlIl-V heterojunction structure, laterally between the source and drain electrodes.
Gehrke et al. further disclose that the semiconductor device can be a field effect transistor (ABSTRACT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one microelectronic device 18 in Fig. 5E of Gehrke et al. can comprise a group IlII-V heterojunction structure overlying the group III-V buffer structure; a source electrode and a drain electrode overlying the group III-V heterojunction structure; a gate electrode overlying the group IlIl-V heterojunction structure, laterally between the source and drain electrodes, because (a) GaN-based high electron mobility transistors (HEMT) have been commonly formed and well-known field effect transistors formed by using GaN-based semiconductor materials in semiconductor industry, and therefore, the at least one microelectronic device 18 in Fig. 5E of Gehrke et al. can be a GaN-based HEMT device, (b) a GaN-based HEMT device commonly comprises a group IlII-V heterojunction structure such as an AlGaN barrier layer on a GaN channel layer, and (c) a GaN-based HEMT device commonly comprises a source electrode and a drain electrode overlying the group III-V heterojunction structure; a gate electrode overlying the group IlIl-V heterojunction structure, laterally between the source and drain electrodes, which has been the most commonly used configuration of GaN-based HEMT devices.
Regarding claim 3, Gehrke et al. further disclose that a thickness of the rough buffer layer (24) varies throughout the rough buffer layer as evidenced by Brueck et al. and Nakano et al.
Regarding claim 4, Gehrke et al. as evidenced by Brueck et al. and Nakano et al. further disclose for the semiconductor device according to claim 1 that a thickness of the rough buffer layer inherently has a maximum thickness value and a minimum thickness value.
Gehrke et al. as evidenced by Brueck et al. and Nakano et al. differ from the claimed invention by not showing that the maximum thickness value is 1.2-5.1 times the minimum thickness value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the maximum thickness value can be 1.2-5.1 times the minimum thickness value, because (a) the variation of the maximum and minimum value should be controlled and optimized to obtain a flat 2H-GaN layer in Fig. 5E of Gehrke et al., which would improve quality of the semiconductor layers constituting the at least one microelectronic device 18, which in turn would improve device performance, and (b) the claim is prima facie obvious without showing that the claimed range of the ratio of the maximum and minimum thickness achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 7, Gehrke et al. further disclose for the semiconductor device according to claim 1 that the group III-V buffer structure (12 + 2H-GaN) comprises: an aluminum nitride layer (12) overlying and directly contacting the rough buffer layer (24); and a graded aluminum gallium nitride layer (interface layer of 12 and 2H-GaN) overlying the aluminum nitride layer and having an atomic percentage of aluminum that is graded from top to bottom, which is inherent because (a) when the 2H-AlN layer 12 and the 2H-GaN layer are in contact with each other, atoms from both layers would diffuse toward each other at or near the interface thereof, and (b) thus the interface layer of 2H-AlN 12 and 2H-GaN would comprise all of the elements constituting the 2H-AlN and 2H-GaN layer with an atomic percentage of aluminum that is graded from top to bottom due to diffusion of aluminum atoms at or near the interface.
Please refer to the explanations above for the corresponding limitations.  
Regarding claim 21, Gehrke et al. disclose a semiconductor device (Fig. 5E) comprising: a silicon substrate (10); a group Ill-V buffer structure (12 or 12 + 2H-GaN) overlying the silicon substrate; and a buffer layer (24) between and directly contacting the silicon substrate and the group Ill-V buffer structure, wherein the buffer layer has a smaller band gap (band gap of SiC; ~ 3.26 eV) than a portion of the group III-V buffer structure (12) (band gap of AlN; ~ 6.0 eV) at a first interface at which an upper surface of the buffer layer directly contacts the group III-V buffer structure, wherein the upper surface has a first series of peaks and valleys laterally along the first interface, wherein a lower surface of the buffer layer has a second series of peaks and valleys laterally along a second interface at which the lower surface of the buffer layer directly contacts the silicon substrate, wherein the peaks of the first series and the peaks of the second series have varying heights laterally and respectively along the first and second interfaces as evidenced by Brueck et al. and further evidenced by Nakano et al., and wherein the buffer layer (24; SiC) consists essentially of doped silicon doped with carbon, magnesium, zinc, arsenic, or phosphorous, because (a) Applicants do not specifically claim what the doping concentration is, and (b) therefore, the 3C-SiC layer 24 can be interpreted to be a silicon layer heavily doped with carbon.
Gehrke et al. differ from the claimed invention by not comprising a group IlII-V heterojunction structure overlying the group III-V buffer structure; a source electrode and a drain electrode overlying the group III-V heterojunction structure; a gate electrode overlying the group IlIl-V heterojunction structure, laterally between the source and drain electrodes.
Gehrke et al. further disclose that the semiconductor device can be a field effect transistor (ABSTRACT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one microelectronic device 18 in Fig. 5E can comprise a group IlII-V heterojunction structure overlying the group III-V buffer structure; a source electrode and a drain electrode overlying the group III-V heterojunction structure; a gate electrode overlying the group IlIl-V heterojunction structure, laterally between the source and drain electrodes, because (a) GaN-based high electron mobility transistors (HEMT) have been commonly formed and well-known field effect transistors formed by using GaN-based semiconductor materials in semiconductor industry, and therefore, the at least one microelectronic device 18 can be a GaN-based HEMT device, (b) a GaN-based HEMT device commonly comprises a group IlII-V heterojunction structure such as an AlGaN barrier layer on a GaN channel layer, and (c) a GaN-based HEMT device commonly comprises a source electrode and a drain electrode overlying the group III-V heterojunction structure; a gate electrode overlying the group IlIl-V heterojunction structure, laterally between the source and drain electrodes, which has been the most commonly used configuration of GaN-based HEMT devices.
Regarding claims 22-24, Gehrke et al. as evidence by Brueck et al. and Nakano et al. further disclose that a thickness of the buffer layer varies laterally along the first interface (claim 22), the upper surface has a different cross-sectional profile than a cross-sectional profile of the lower surface, see Brueck et al. and Nakano et al. (claim 23), and the upper surface has a first bump protruding in a first direction towards the group IIl-V buffer structure (12 or 12 + 2H-GaN) and culminating in a first peak of the first series, wherein the lower surface has a second bump protruding in a second direction, opposite the first direction, towards the silicon substrate (10) and culminating in a second peak of the second series, and wherein the first bump overlies the second bump (claim 24).
Regarding claim 30, Gehrke et al. as evidenced by Brueck et al. and further evidenced by Nakano et al. differ from the claimed invention by not showing that the thickness is 20-200 angstroms.
Gehrke et al. further disclose that the aluminum nitride buffer layer 12 may be about 10 nm thick ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness can be 20-200 angstroms, because (a) the thickness of the 3C-SiC buffer layer 24 and the thickness of the aluminum nitride buffer 12 in Fig. 5E of Gehrke et al. appear to be similar to each other, and (b) the thickness of the 3C-SiC buffer layer 24 should be controlled and optimized to obtain high quality semiconductor layers formed on the 3C-SiC buffer layer 24.

Allowable Subject Matter
Claims 8, 9, 12 and 35 are allowed, because Gehrke et al. as evidence by Brueck et al. and further evidenced by Nakano et al. do not disclose that “the buffer layer consists essentially of silicon and an N-type dopant” recited in claim 8.

Claims 6, 26, 27, 29, 31, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (US 10,229,977)
Bayram et al. (US 10,027,086)
Lee et al. (US 9,461,112)
Brueck et al. (US 10,453,996)
Matsuo et al. (US 8,013,320)
Miura et al. (US 7,368,763)
Pawlak et al. (US 9,558,943)
Kim et al. (US 9,583,340)
Vielemeyer (US 8,350,273)
Rayssac et al. (US 6,989,314)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        June 14, 2022